Dissenting Opinion by
President Judge Crumlish, Jr. :
. I respectfully dissent from that portion of the majority opinion which upholds the Public Utility Commission’s exclusion of $41,400,000 in pollution control expense depreciation from Philadelphia Electric Company’s test-year rate structure. The total monetary outlay of $285,000,000 is extraordinary and nonrecurring as to the plants affected, and therefore recovery through depreciation is justified under the principle set forth in Pike County Light & Power Co. v. Pennsylvania Public Utility Commission, 87 Pa. Commonwealth Ct. 451, 487 A.2d 118 (1985). I would, accordingly, reverse the Commission’s order on this point.
Judge Doyle joins in this dissent.